
	
		III
		111th CONGRESS
		1st Session
		S. RES. 185
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mr. Warner submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Alzheimer’s Disease Awareness Month and National Memory Screening Day,
		  including the development of a national health policy on dementia screening and
		  care.
	
	
		Whereas Alzheimer’s disease is a slow, progressive
			 disorder of the brain that results in loss of memory and other cognitive
			 function and, eventually, death;
		Whereas Alzheimer’s disease is the sixth leading cause of
			 death in the United States and currently affects an estimated 2,400,000 to
			 4,500,000 people in the United States;
		Whereas the stigma associated with the disease results in
			 a delay of diagnosis, in some cases up to 6 years;
		Whereas Alzheimer’s disease takes an enormous toll on
			 family members, with an estimated 1 in 4 people in the United States acting as
			 caregivers for each individual with the disease;
		Whereas caregivers for individuals with Alzheimer’s
			 disease suffer more stress, depression, and health problems than caregivers of
			 people with other illnesses;
		Whereas recent advancements in scientific research have
			 demonstrated the benefits of early medical treatment for individuals with
			 Alzheimer’s disease, as well as the benefits of early access to counseling and
			 other support services for their caregivers;
		Whereas with early diagnosis, individuals with the disease
			 can avoid or correct contributing medical problems, commence available therapy,
			 organize current and future care, and enhance self-determination, and
			 caregivers can identify and embrace community support services;
		Whereas in direct response to research breakthroughs,
			 National Memory Screening Day was established by the Alzheimer’s Foundation of
			 America (AFA) as a collaborative effort with local organizations
			 and health care professionals across the country to promote awareness, early
			 detection, and early diagnosis of memory impairment, so that individuals can
			 obtain proper medical treatment, social services, and other resources related
			 to their condition;
		Whereas National Memory Screening Day is held by AFA each
			 November in recognition of National Alzheimer’s Disease Awareness Month and on
			 this day, qualified health care professionals administer free, confidential,
			 face-to-face memory screenings at thousands of sites throughout the United
			 States;
		Whereas memory screening is not used to diagnose any
			 illness but is used as an indicator to determine whether a person might benefit
			 from further examination by a qualified health care provider;
		Whereas memory screenings are a safe and cost-effective
			 intervention to direct at-risk individuals to appropriate clinical resources,
			 thus reducing the costs of long-term care or hospitalization resulting from
			 undiagnosed complications; and
		Whereas screenings also greatly benefit those with normal
			 scores, by checking their memory, allaying fears, and promoting chronic disease
			 prevention and successful aging: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 seriousness of Alzheimer’s disease and the toll it takes on individuals with
			 the disease and their caregivers;
			(2)acknowledges that
			 more outreach and education is needed to eliminate the stigma associated with
			 the disease and assist individuals and their caregivers in identifying
			 available screenings, treatments and support;
			(3)encourages all
			 people in the United States with memory concerns or who want to check their
			 memory to have annual memory screenings at National Memory Screening Day sites
			 or by other qualified health care professionals;
			(4)congratulates
			 State and local organizations representing individuals with memory problems,
			 caregivers, and health care professionals for their commitment to improve the
			 quality of life of individuals and families confronting dementia by providing
			 optimal care and services; and
			(5)supports the
			 goals and ideals of National Alzheimer’s Disease Awareness Month and National
			 Memory Screening Day, including the development of a national health policy on
			 dementia screening and care.
			
